ON REHEARING.
HUSTON J.
The learned attorney general, on behalf of the respondent, has filed a voluminous petition for rehearing, which we have carefully considered. A perusal of the same shows that the acquaintance of the attorney general with the arguments of appellant, printed and oral, is as limited as is his knowledge of the decision heretofore rendered in this case. In the petition he says: “No reference is made in the opinion of the court herein to said section 13 [article 3], and we are of the opinion that the court, in deciding said case, overlooked said section.” An inspection of the opinion will show that we did refer to section 13, article 3, of the constitution; and for *430the benefit of the learned attorney general, whose knowledge of the said opinion seems to have been derived from newspaper articles and street-corner talles, we will here repeat what we said in the .original opinion in regard to said section, to wit: “Each House is required, by section 13, article 3, of the constitution, to keep a journal of its proceedings. This means that the journal shall show all of the proceedings of the House, and all of the steps taken in the passage of every bill. By reason of this provision the journal becomes, not only the best evidence but the exclusive evidence of what was done by the House keeping such journal, and courts must impute to the record and statements in the journal absolute verity.” We will add to what was said before that said section requires each House to keep a full, not a partial, record of its proceedings. If, in the face of this provision, the legislature can omit from its journals parts of its proceedings, it may omit other parts of its proceedings without limit, and the section would be almost, if not wholly, ineffectual. The authorities cited to establish the rule that mere silence of the journal to show that a certain thing was done does not prove that it was not done, we apprehend, arose under constitutions in many respects unlike ours. An examination of many of the authorities cited by the respondent to support this contention seems to limit the rule to those acts which the constitution does not require to appear in the journal. But our constitution clearly intends that all of the proceedings of each House shall appear in the journal. Hence we must presume that everything done by each House, all of its proceedings, and nothing else, appear in the journal. In fact, the legislature seems to have taken this view, and has caused the minute details of its proceedings to be recorded in its journals.
Again, the attorney general is in error when he says in the petition for rehearing, at page 5, that “appellant has never contended that the journals do not show that yea and nay vote was taken upon the final passage of the bill.” We respectfully refer the attorney general, and all other persons who entertain erroneous ideas of the court’s rulings and what was argued before the court, to page 9 of appellant’s brief, where the fol-loAving language is found, to wit: “Calling the court’s attention *431to the final passage of this act through the Senate, we find the following journal entry in regard thereto (page 12, folio 35, of the transcript) : ‘Motion. Senator J. C. Eich moved to concur in the House amendment to substitute Senate bill No. 2, with the exception of the twenty-second amendment. Carried, and the House was notified.’ Appellant contends that, as this was the final passage of the act through the Senate, it was a violation of, and did not comply with, the requirements of the constitution as to such final passage, as there was no vote taken by ayes and nays, which the constitution requires to be done.” So the record does show that the appellant argued and contended that the Senate never passed the act in question: this contention being necessarily based upon the idea that the bill which the Senate first passed was materially changed by the House, and after being so changed was not read or passed on an aye and nay vote in the Senate.
It is a matter of regret that the attorney general of the state should ridicule any of the provisions of the constitution, or speak of them as “insignificant,” or use this language, which we find in the petition for rehearing: “We admit that the constitution of the state is surrounded with a halo of sanctity and solemnity, a great part of which is fictitious.” The constitution requires certain things to be done in connection with the passage of any and all laws. It is true that the doing of these things is a matter of procedure. But by what right shall anyone be permitted to say that any of the things required by the constitution to be done are “insignificant,” and may therefore be omitted ? Has anyone more right to say that one of the things required by the constitution is insignificant and may be omitted than he has to say that any other thing required is insignificant and may therefore be omitted? If the right to ignore one provision exists, the right to ignore all exists. If the court must wink at one violation of the constitution, it must wink at other violations of it. If the court must approve one violation of the constitution, it must, to be consistent, approve other violations of it. We must be subject to the constitution, or else subject to the whims of those individuals who treat the sanctity of the constitution as fictitious and its provisions as insignificant. We cannot serve both God and Mammon. We must *432'travel either the one road or tbe other. We think that safety and security demand that we stick to the letter and spirit of the constitution, that we obey all of its mandates, until the people, the source of all power, who made it, change its provisions. Let us obey the constitution in all of its requirements, and treat all of its provisions as important.
Mr. Sutherland, in his work on Statutory Construction, speaking of another provision, at section 79, says: “The efficiency of this constitutional remedy to cure the evil and mischief which has been pointed out depends on judicial enforcement; on this constitutional injunction being regarded as mandatory, and compliance with it essential to the validity of legislation. The mischief existed notwithstanding the sworn obligation of legislators. It might be expected to continue, notwithstanding that obligation is formulated and emphasized in this constitutional injunction, if it be construed as addressed exclusively to them, and only directory. It would, in a general sense, be a dangerous doctrine to announce that any of the provisions of the constitution may be obeyed or disregarded at the mere will or pleasure of the legislature, unless it is clear beyond all question that such was the intention of the framers of that instrument. It would seem to be a lowering of the proper dignity of the fundamental law to say that it descends to prescribing rules of order in unessential matters, which may be followed or disregarded at pleasure. The fact is this: that whatever constitutional provision can be looked upon as directory merely is very likely to be treated by the legislature as if it was devoid of moral obligation, and to be therefore habitually disregarded.'’ Mr. Black, in his work on Interpretation of Laws, at section 13, quotes from the above section of Mr. Sutherland’s work with approval, and adds: “As a rule, therefore, whenever the language used in a constitution is prohibitory it is to be understood as intended to be a positive and unequivocal negation.” Judge Cooley, in his work on Constitutional Limitations, fifth edition, page 93, says: “But the courts tread upon very dangerous ground when they venture to apply the rules which distinguish directory and mandatory statutes to the provisions of the constitution. Constitutions do not usually undertake to prescribe mere rules of proceeding, except when such rules are *433looked upon as essential to the thing to be done, and they must be regarded in the light of limitations upon the power to be exercised. It is the province of an instrument of this solemn end permanent character to establish those fundamental maxims and fix those unvarying rules by which all departments of the government must at all times shape their conduct; and if it descends to prescribing mere rules of order in unessential matters, it is lowering the proper dignity of such an instrument, and usurping the proper province of ordinary legislation. We are not, therefore, to expect to find in a constitution provisions which the people, in adopting it, have not regarded as of high importance, and worthy to be embraced in an instrument which, for a time at least, is to control alike the government and the governed, and to form a standard by which is to be measured the power which can be exercised as well by the delegate as by the sovereign people themselves. If directions are given respecting the times or modes of proceeding in which a power should be exercised, there is at least a strong presumption that the people designed it should be exercised in that time and mode only; and we impute to the people a want of due appreciation of the purpose and proper province of such an instrument when we infer that such directions are given to any •other end, especially when, as has already been said, it is but fair to presume that the people, in their constitution, have expressed themselves in careful and measured terms, corresponding with the immense importance of the powers delegated, and with a view to leave as little as possible to implication.” Continuing, Judge Cooley says (page 94): “There are some eases, however, where the doctrine of directory statutes has been applied to constitutional provisions; but they are so plainly at variance with the weight of authority upon the precise points ■considered that we feel warranted in saying that the judicial decisions as they now stand do not sanction the application.” And at page 156 he further says: “It is a necessary attribute of sovereignty that the expressed will of the sovereign is law; and while we may question and cross-question the words employed, to make certain of the real meaning, and ma3r hesitate and doubt concerning it, yet when the intent is made out it must govern, and it is idle to talk of forms that should have surrounded the *434expression, but do not. But when the legislative power of a state is to be exercised by a department composed of two branches, or, as in most of the American states, of three branches, and these branches have their several duties marked out and prescribed by the law to which they owe their origin, and which provides for the exercise of their powers in certain modes and under certain forms, there are other questions to arise than those of the mere intent of the law-makers, and sometimes forms become of the least importance. For in such case not only is it important that the will of the law-makers be clearly expressed, but it is also essential that it be expressed in due form of law, since nothing becomes law simply and solely because men who possess the legislative power will that it shall be, unless they express their determination to that effect in the mode pointed out by the instrument which invests them with the power, and under all the forms which that instrument has rendered essential.” Mr. Bla'ck, in his work on Constitutional Law, at page 336, says: “The constitutions of many of the states require that a bill, before it shall become law, shall be read a certain number of times (usually two or three) in each House. In respect to the manner of such reading the provision is considered merely, directory, but not so with regard to the fact of its being read. If the constitution is not obeyed in this latter particular the statute is void.” In harmony with the above views, with which we are in full accord, we axe compelled to hold that the provisions of our constitution limit the power of the legislature in the enactment of laws to the mode therein prescribed.
The persistent contention of the respondent that the court should not go back of the enrolled bill to the legislative journals to see if the act in question was passed in the mode required by the constitution in face of the fact that this court has repeatedly held that it may do so, is ill-advised and not worthy of consideration. To hold in accordance with this contention of respondent would make the provisions of the constitution merely directory and subject to the whims of either House of the legislature, contrary to the expressed will of the people. That the court may go to the journals of the legislature to see if the provisions of the constitution were obeyed by the legislature in the enactment of a law had become the established doctrine of *435this state before the convening of the last session of our legislature, and the legislature was fully aware of this settled rule when it attempted to pass the act in question. The rules of construction applicable to statutes and constitutional provisions should be permanent and unchangeable. On this point Judge Cooley, in his work cited, supra, at page 67, says: “A cardinal rule in dealing with written instruments is that they are to receive an unvarying interpretation, and that their practical construction is to be uniform. A constitution is not to be made to mean one thing at one time and another at some subsequent time, when the circumstances may have so changed as perhaps to make a different rule in the case seem desirable. A principal share of the benefit expected from written constitutions would be lost if the rules they establish were so flexible as to bend to circumstances or be modified by public opinion. It is with special reference to the varying modes of public opinion, and with a view to putting the fundamentals of government beyond their control, that these instruments are framed, and there can be no such steady and imperceptible change in their rules as inheres in the principles of the common law. Those beneficent maxims of the common law which guard person and property have grown and expanded until they mean vastly more to us than they did to our ancestors, and are more minute, particular, and pervading in their protection; and we may confidently look forward in the future to still further modifications in the direction of improvement. Public sentiment and action effect such changes, and the courts recognize them; but a court or legislature which should allow a change in public sentiment to influence it in giving to a written constitution a construction not warranted by the intention of its founders would be justly chargeable with reckless disregard of official oath and public duty, and, if its course could become a precedent, these instruments would be of little avail. The violence of public passion is quite as likely to be in the direction of oppression as in any other; and the necessity for bills of rights in our fundamental laws lies mainly in the danger that the legislature will be influenced, by temporary excitements and passions among the people, to adopt oppressive enactments. What a court is to do, therefore, is to declare the law as writ*436ten, leaving it to tbe people themselves to make such changes as new circumstances may require. The meaning of the constitution is fixed when it is adopted, and it is not different at any subsequent time when a court has occasion to pass upon it.”
There is no intention disclosed in the constitution to make the legislature the exclusive judges of the constitutionality of its acts. The legislature must, in the very nature of things, use its judgment, in the first instance, as to whether a proposed action by it is constitutional or not, or whether it is acting in the manner required by the constitution. But whether the legislature should make an honest mistake, or perversely violate the constitution, the remedy for such violation exists, nevertheless, and courts must refuse to aid and abet such violations of the constitution. The court does this by refusing to recognize the validity of any act passed in violation of the mandates of the constitution.
The learned counsel for respondent (the attorney general) cites the provisions of section 9, article 3, of our constitution* to the effect that each House shall “determine its own rules and proceedings,” etc. We are somewhat at a loss to understand the pertinency of this quotation in the consideration of the questions involved. Does the learned attorney general desire to be understood as claiming that this is a controlling provision of the constitution, and is to be taken literally, without regard to the provision of section 15, article 3? This would be a strange and unheard-of rule of construction, but without it the quotation, of counsel is idle.
In preparing his petition for rehearing the learned attorney general says: “Nor have they [counsel for appellant] ever claimed that the journals affirmatively show that the other requirements of the constitution relating to the passage of the bill were not complied with.5’ This proposition is on a par with that other proposition so often reiterated, that this court, in its opinion in this case, assumed to be the judge as to whether an “urgency,55 as provided in section 15 of article 3, existed. Is it carelessness or fatuity which causes such an entire misstatement of fact as well as conclusion? What the court did say, in effect, was this: That as the constitution authorized the suspension by the legislature of the provisions of section 15,-*437article 3, of the constitution, with reference to the reading of bills on three several days, only when an urgency requiring such suspension existed, the fact of such urgency must appear upon the record; otherwise the whole purpose and intention of the provision would be defeated. To sum up this whole matter in one sentence: What this court has held is this: Where the mandatory provisions of the constitution require certain things to be done by the legislature in the enactment of laws, the court will hold that where a law has been passed without a compliance with such mandatory constitutional provisions, the same is unconstitutional. Against this conclusion, as a legal proposition, we have not, nor shall we ever be, cited to a single authority or principle predicated upon principles upon which our government is founded.
We cannot better answer the oft-reiterated claim, not argument, against the decision in this case, that it assumes that the amendments to a bill must be subjected to the same constitutional rules as the original bill, than by quoting from some of the very numerous authorities cited by the learned attorney general in his petition for a rehearing, as illustrative of the utter inutility of the rule contended for by him. We cite from Cooley’s Constitutional Limitations, fifth edition, page 167, note 3: “A practice has sprung up of evading these constitutional provisions by introducing a new bill, after the time has expired when it may constitutionally be done, as an amendment to some pending bill, the whole of which, except the enacting clause, is struck out to make way for it. Thus, the member who thinks he may possibly have occasion for the introduction of a new bill after the constitutional period has expired takes care to introduce sham bills in due season, which he can use as stocks to graft upon, and which he uses irrespective of their character or contents. The sham bill is perhaps a bill to incorporate the city of Siam. One of the member’s constituents applies to him for legislative permission to construct a dam across the Wild Cat river. Forthwith, by amendment, the bill entitled a bill to incorporate the city of Siam has all after the enacting clause stricken out, and it is made to provide, as its sole object, that Johli Doe may construct a dam across the Wild Cat. With this title and in this form it is passed, but *438tbe House then considerably amends the title to correspond with the purpose of the bill, and the law is passed, and the constitution at the same time saved. This trick is so transparent, and so clearly in violation of the constitution, and the evidence at the same time is so fully spread upon the record, that it is a matter of surprise to find' it so often resorted to.” In the case of People v. Starne, 35 Ill. 121, 85 Am. Dec. 348, and note, it is said the courts should not enforce a legislative act unless there is record evidence from the journals of the two Houses that every material requirement of the constitution has been satisfied. In the case of Miller v. State, 3 Ohio St. 475, much relied upon by respondent, we find that the constitutional provision was as follows: “Every bill shall be fully and distinctly read on three different days, unless, in ease of urgency, three-fourths of the House in which it shall be pending shall dispense with the rule.” The court held that as the record did show that the bill had been read a third time, although omitting to show that it had been read “fully and distinctly,” there was a sufficient compliance with the constitutional provision. In commenting upon this case, Judge Cooley says (Cooley’s. Constitutional Limitations, 5th ed., 168, note 1) : “The distinctness with which any bill must be read cannot possibly be defined by any law; and it must always, from the necessity of the case, rest with the House to determine finally whether in this particular the constitution has been complied with or not. But the rule respecting three several readings on different days is specific, and capable of being precisely complied with; and we do not see how, even under the rules applied to statutes, it can be regarded as directory merely, provided it has a purpose beyond the mere regular and orderly transaction of business. That it has such a purpose, that it is designed to prevent hasty and improvident legislation, and is therefore not a mere rule of order, but one of protection to the public interest and to the citizens at large, is very clear; and, independent of the question whether definite constitutional principles can be dispensed with in any case on the ground of their being merely directory, we cannot see how this can be treated as anything but mandatory.”
*439The respondent seriously attacks that part of the decision in this case which holds that amendments to a pending bill must be read on three several days, in each House, unless in case of urgency the three readings on several days be dispensed with by two-thirds of the House on an aye and nay vote. That this rule is correct, and in harmony with the letter and spirit of our constitution, we are fully convinced. A “bill,” within the contemplation of the constitution, means a draft of a proposed law, and nothing else. After a bill has been introduced in one House, and an amendment which changes one or more of its original features or adds new features is adopted by such House, the amendment then enters into and becomes a part of the bill or draft of the proposed law, and is as much a part of the bill as if it had been incorporated in the draft of the proposed law before it was introduced into such House. The constitution provides (article 3, section 15) that “no law shall be passed except by bill,’’ and further says: “Nor shall any bill become a law unless the same shall have been read on three several days in each House previous to the final vote thereon.” (Const., art. 3, sec. 15.) The term as here used is generic, and means not only the draft of the proposed law as originally introduced, but such draft with all of the graftings which may be made thereon. In other words, it means the full draft of the law which the legislature passes. It is argued that the procedure prescribed by the constitution is burdensome, and will seriously impede legislation. If we admit this to be true, the •answer is that the remedy is in a change of the constitution, not in violations of its mandates. The court did not make, nor ■can it change, the provisions of the constitution. We are asked to give our assent to the act in question, and pronounce it valid, when it was unquestionably passed, not in the manner required, but in a manner forbidden by the constitution. We cannot do •so, and should we do so, it would be an attempt on the part of one branch of the government to modify the provisions of the constitution, and usurp a power which belongs to, and can only be exercised by, the people in their sovereign capacity. The object of these provisions are twofold: 1. To insure against hasty and inconsiderate legislation, by giving the opportunity to each member of the legislature to familiarize *440himself with all of the provisions of every proposed law, and afford sufficient time for reflection as to the effect and consequences of the enactment of any proposed law; 2. To give the people the opportunity of learning what is being done or proposed to be done by their legislature, thus affording them opportunity to remonstrate against the passage of any proposed law which they might regard as detrimental or obnoxious-These objects are thwarted and wholly defeated if amendments are not treated as parts of the bill, and read three times on several days, and read section by section on final passage, and then passed by an aye and nay vote. If, under the guise of an amendment, a proposed law which has never been read in both Houses is permitted to have the sanctity of law, the provisions of the constitution amount to nothing, and the will of the people may be ignored, and the object of the provisions entirely defeated. More than this, the floodgates of fraud would be thrown wide open, as to the enactment of laws, and the people-be without remedy. To show how easily this could be done, just suppose that one senator and one representative desire to pass a certain measure which they know will be obnoxious to the people; that, by agreement, they should draft a bill which is entirely different in intent and effect from the one which they desire passed; that it is introduced into the Senate, and perchance known as “Senate bill No. 2” where it is read on three several days, and properly passéd'on'an aye and nay vote; that it is then sent to the other House, where it is read on three several days, when the member who is in collusion with the-senator who introduced it in the Senate offers, his amendment, which the House adopts, and which changes the entire object,, scope, and effect of the proposed law, and which, although relating to the same subject and the -same title, is in fact a new and different bill from the one introduced in the Senate; that, this new bill, called an “amendment,” is then printed and. passed by the House without being read but one time; that the-Houfee then sends a message to the Senate, saying that “the House has passed Senate bill No. 2 as amended”; and that, thereupon a senator “moves that the Senate concur in the House amendments to Senate bill No. 2” which motion should be declared passed without the amendment having been read or-*441voted on by an aye and nay vote in the Senate. Would not this be “whipping the devil around the stump,” and doing indirectly what the constitution directly forbids? Yet this was done in the case at bar, in violation of all established law, and in contravention of the provisions of the constitution.
In this connection, and in approval of what is therein said, we will quote extensively from the decision of the Kentucky court of appeals in Norman v. Board of Managers, 93 Ky. 537, 20 S. W. 901, as follows: “Section 46 of our constitution provides : No bill shall become a law unless, on its final passage, it receives the votes of at least two-fifths of the members elected to each House, and a majority of the members voting, the vote to be taken by yeas and nays and entered in the journal; provided, any act or resolution for the appropriation of money, or the creation of debt, shall, on its final passage, receive the votes of a majority of all the members elected to each House.’ The act originated in the Senate, and passed that body upon a yea and nay vote, entered upon its journal, by the required majority. It then went to the other House, where, after being amended, it passed upon a like vote, entered upon its journal, by a like majority. It then came back to the Senate, where the amendments wére concurred in without a yea and nay vote, and without the vote of a majority of the members elected, It is conceded by the counsel for the appellees, and seems plain, that this mode of proceeding did not conform to the constitution. It complied with it in neither letter nor spirit. The object of the section above cited was to have the assent of a majority of all of the members elected to each House to all the provisions of the act, and that this should appear by yea and nay vote entered upon its journal. If a bill, after passing one House in the proper manner, and then, after amendment, passing the other House in like manner, could come back to the House in which it originated, and be adopted by a majority of those voting, or a quorum, it would defeat this object and render the section ineffectual. Let us look at it practically. An appropriation bill of $100 originates in the Senate, and is properly passed. It goes to the House, where it is amended by making the sum $10,000, and is then properly passed by it. It returns to the Senate for concurrence, and is adopted as *442amended, by a majority of those present, without a yea and nay vote. Can it be well contended that this would be a compliance with the constitution? If so, then, there being thirty-eight senators, it would require twenty, or a majority of them, to pass a bill for a trifle, but after being amended in the House so as to, perhaps, bankrupt the treasury, it could be concurred in by the Senate by the votes of eleven members, or a majority of a quorum; and in case of the House, with its one hundred members, it would require fifty-one to pass the bill if it originated there, but only twenty-six, or a majority of a quorum, to concur in it after it had been changed in like manner by the Senate. Further illustration seems needless. It is true it has been held that the final passage of a bill means when it first passes the body, and not when it returns to it, after amendment, for adoption; and it is said that the constitutional provision as to the number of votes, and the entry of the yea and nay vote on the journal, does not apply to amendments or the reports of conference committees. If so, then, no matter how material the change, a majority vote of a quorum may pass the bill. The words ‘final passage/ as used in our constitution, mean final passage. They do not mean some passage before the final one, but the last one. They do not mean the passage of a part of a bill, or what is first introduced, and which may by reason of amendment become the least important. If so, then the body may pass what is practically a new bill in a manner counter to both the letter and spirit of the constitution. When the bill was voted on in the Senate as amended, and after its return from the House, there never was any further action by the Senate. It was the final vote, and therefore its final passage; and, being so, a majority vote of all the members elected,with an entry by a yea and nay vote upon the journal, was necessary to its constitutional enactment. The bill, as approved by the speakers of the two Houses and the governor, never was passed by the Senate by a majority of all óf its members, nor by a yea and nay vote. It is said, however, upon the one side, that having been enrolled, signed by the presiding officer of each House, and approved by the governor, the act must be conclusively presumed to have been constitutionally enacted; that public policy requires this rule, else con*443fusion will result, by our statute law being reduced from a state of certainty to one of doubt. Upon the other side it is urged, with equal ability, that a prima facie case only is thereby presented, and that resort maybe had to the journals of the legislature, which are required by the constitution to be kept, and are kept, under the supervision of all the members, as to the truth of the matter. Each position is supported by numerous authorities, and, whether the one rule or the other obtains, more or less abuse and danger may result. There is some dynamite either way, but perhaps not as much in the latter as some apprehend, as the party questioning the enrolled and approved act must at the outset overcome a prima facie case. The first view is the English one, where there is no written constitution. It has been followed by our supreme court (United States), and by at least nine of the supreme courts of the states. The weight of authority in this country, as declared in perhaps as many as nineteen states, is, however, the other way.”
Since the rendition of the opinion supra the court of appeals of Kentucky have held, in Lafferty v. Huffman, 99 Ky. 80, 35 S. W. 125, that a bill which has been properly enrolled, signed by the presiding officer of each House, and approved by the governor cannot be impeached by reference to the journals of either House to show the mode of its enactment. The latter •decision was followed by the same court in two later cases, Commissioner v. Shelton, 99 Ky. 120, 35 S. W. 128, and Commissioner v. Hardin Co. Court, 99 Ky. 188, 35 S. W. 275. Whether this change in the opinion of that eminent court was caused through fear of appearing guilty of indelicacy and disrespect toward a co-ordinate branch of government, or through fear that the rules enunciated in Norman v. Board of Managers would entail upon the court considerable labor which otherwise would not devolve upon it, or other grave reason, we •are at a loss to determine. But the doctrine announced in Lafferty v. Huffman simply places it in the power of the legislature to violate the provisions of the Kentucky constitution in ■regard to the passage of bills. Look at it practically, taking •our illustration from the decision in Norman v. Board of Managers, supra. A bill originates in the Senate, appropriating *444$100, and properly passes the Senate. It then goes to the House, where it is amended by making the sum $10,000, and is then properly passed by the House. It then returns to the Senate for concurrence, and is adopted by the Senate without the yea and nay vote required by the constitution, and by a, majority vote of those present, but less than a majority of all the members elected to the Senate. By the Kentucky constitution this appropriation bill could not be law, for the reason that it did not receive a majority of the votes of all the members elected to the Senate, voting by ayes and nays entered on the journal. The language of the Kentucky constitution is prohibitory — "No bill shall become a law unless,” etc., and, in the language of Mr. Black, "is to be understood as intended to-be a positive and unequivocal negation.” The bill is pronounced by the constitution to be “no law,” yet the court, by adopting the convenient rule that it will not go back of the enrolled bill, but presume, from the fact that the bill was signed by the presiding officers of both Houses and approved by the governor, that all of the requirements of the constitution relating to the passage of bills were complied with by the legislature, substituting fiction for fact, and recognizing said act as valid, simply nullifies the provisions of the constitution relating to the passage of bills. More than that; the court pronounces that to be law which the constitution says is not, and shall not be law; thus making that which is void valid, and infusing life into that which never before had life. In such case it would be pertinent to inquire who made the act appropriating this $10,000. The legislature did not, because a majority of all members elected to the Senate did not assent thereto on an aye and nay vote, for which reason the constitu-tiop declares it shall not be law. But the court, by recognizing it as law, gives it the effect and force of law. This, in our opinion, encroaches upon the constitutional rights which the people have reserved, and invades the realm of the law-making branch of the government. It is not the province of the court to make law. But when a court, in effect, nullifies provisions in a constitution, and recognizes statutes which are declared to be void by the constitution as valid, it is simply making law. That eminent patriot and statesman, Thomas Jefferson, • *445entertained grave fears lest the republic should be undermined and destroyed by encroachments on the part of the courts upon the constitutional rights of the people. Neither branch of government must encroach upon the constitutional rights of the people. The people of this state have reserved to themselves the constitutional right to have all of their laws made in a certain mode, and have withheld from the legislature the power to make laws in any other mode. Shall the legislature and the judiciary connive together to overthrow this constitutional right? Do the obligations of the official oath rest so lightly upon judicial officers that they may obey those obligations or not, support the constitution or not, as they may deem expedient or inexpedient? May they enforce the fundamental law or refuse to do so at pleasure? If so, then constitutional government is in the last stages of dissolution, and the people have no constitutional rights which must necessarily be respected.
Eespondent, in the petition for rehearing, says: "Can it be said that section 15 of article 3 of our constitution requires each amendment to a bill to be printed, or to be read on three several days? If such is the intent and purpose of the constitution, one member in either House can obstruct all legislation by simply offering amendments thereto. If all amendments, however numerous, are required to be printed, and read on three several days after printing, it would cause untold delay.” To this we answer: The offering of an amendment or proposition to change a bill is not an amendment, and does not. become such until the House in which it is offered accepts or adopts it. Then, under the express commands of the constitution, an amendment which has been offered and accepted, and thus enters into and becomes a part of the bill, must be printed, and the whole bill, not a part of it, must be read on three several days, unless, owing to the existence of an urgency, the three readings on several days be dispensed with by two-thirds of the House on an aye and nay vote entered in the journal. The presumption is that no member of either House will offer amendments merely for the purpose of delay. And if an amendment is offered to a meritorious bill which is pending in either House, merely for delay, the House *446presumably will reject it, or should do so. But, if an amendment is offered which possesses merit, then the House -in which it is offered should, in the interests of the people, and acting in the line of official duty, accept it, have it printed, and give it. that mature and deliberate consideration which the constitution clearly intended should be given to all bills and to all parts of every bill. The position of respondent is absurd, and the argument advanced in this particular is without merit.
Bespondent contends that it is not necessary for the journals to show anything except what the constitution expressly says must be entered upon the journals. This would dispense' entirely with the office of the journal, and limit the entries therein to a record of the vote upon the expulsion of a member and on final passage of bills. The idea is not in accord with the spirit, and is opposed to the letter, of our constitution.
Bespondent also contends that, except as to the entry of the vote on final passage and the vote .on expulsion of a member, it is unnecessary to enter any vote in the journal unless demanded by three members under section 13, article 3, of the constitution. It is the settled rule in nearly all of the courts that when an aye and nay vote is required by the constitution an entry of such vote must appear in the journal. Our constitution says that the reading on those several days cannot be dispensed with unless two-thirds of the House, “voting by yeas and nays,” should, in case of urgency, dispense with this provision. This means that such vote shall be entered on the journal. Under section 13, three members, when they desire it, may have the vote on any motion, committee report, or any other question taken by yeas and naj's, and entered in the journal. But the vote on final passage of any bill, or on a suspension of the provision which requires the reading of bills on three several days, or on the expulsion of a member, must, whether demanded by three members or not, be by yeas and nays, and entered in the journal.
Bespondent contends that some reliance and confidence must be bestowed upon the proceedings of the legislature. This is true, and clearly intended by our constitution. The legislature is required to keep a record of its proceedings. Courts must rely upon that record, and presume it to be ab*447solutely correct, and refuse to permit it to be contradicted. The constitution points out the mode in which all laws shall be passed, and requires the legislature to furnish through its journals the evidence showing the mode in which it passed every bill. By the evidence thus furnished by the legislature it must affirmatively appear that any act, when questioned, was passed by the legislature in that mode only authorized by the constitution. The object of the journals, principally, is to enable the people to ascertain that any and all laws were enacted in the manner required by the constitution, so as to determine whether such was constitutionally passed, and therefore valid and binding. If we refuse to go back of the enrolled bill — close our eyes and ears to the evidence which the legislature furnishes, and is required by the constitution to furnish — the object of these constitutional provisions may be wholly defeated.
It has been said that the decision in this ease abrogates the principle of majority rule. Does it? The people adopted the constitution, and have expressed in it the will of the majority as to the manner in which laws shall be enacted. Shall forty-nine members or any part thereof, in one House, or twent3r-one members, or any portion thereof, in the other House, be permitted to enact a law in any other manner? If so, the will of the people is set at naught, and the will of a small number of individuals substituted for the will of .the great majority. The creature must not be regarded as greater than the creator. Each of the three co-ordinate branches of our government is the creature of the constitution, subject and necessarily subordinate, thereto. In construing constitutional provisions, certain fixed and absolute rules, which the court cannot disregard, must be observed, viz.: The words of the instrument are to control. The intent of the people in adopting it is to govern. The intent of the people is to be found in the words used. The whole instrument must be examined. Words are not to be regarded as used without occasion. The words used are to be considered with reference to their usual signification. Effect must be given to the whole instrument, etc. It is needless to use further illustrations or cite additional authorities. After another full and careful consideration of this case in *448all its bearings, I see no reason, for changing our views concerning the questions involved. A rehearing is denied.